                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 1 of 7



                                    Jennifer L. Braster
                        1           Nevada Bar No. 9982
                                    Andrew J. Sharples
                        2           Nevada Bar No. 12866
                                    NAYLOR & BRASTER
                        3           1050 Indigo Drive, Suite 200
                                    Las Vegas, NV 89145
                        4           (T) (702) 420-7000
                                    (F) (702) 420-7001
                        5           jbraster@naylorandbrasterlaw.com
                                    asharples@naylorandbrasterlaw.com
                        6
                                    Adam W. Wiers (pro hac vice)
                        7           Christopher A. Hall (pro hac vice)
                                    Jones Day
                        8           77 W. Wacker Ave.
                                    Chicago, IL 60601
                        9
                                    Attorneys for Defendant
                      10            Experian Information Solutions, Inc.
                      11
                                                              UNITED STATES DISTRICT COURT
                      12
                                                                     DISTRICT OF NEVADA
                      13

                      14
                               LOUIS A. CARDINALI,                            Case No. 2:16-cv-02046-JAD-NJK
                      15
                                      Plaintiff,                              EXPERIAN INFORMATION SOLUTIONS,
                      16                                                      INC.’S REPLY IN SUPPORT OF ITS
                               v.                                             RENEWED MOTION FOR SANCTIONS
                      17
                               PLUSFOUR, INC; RC WILLEY HOME
                      18       FURNISHINGS; WEBBANK/DELL
                               FINANCIAL SERVICES; EQUIFAX
                      19       INFORMATION SERVICES, LLC;
                               EXPERIAN INFORMATION SOLUTIONS,
                      20       INC.,
                      21                             Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 2 of 7




                         1            Attorneys Miles Clark, Matthew Knepper, and David Krieger’s (collectively
                         2     “Respondents”) Response to Experian’s Renewed Motion for Sanctions is unfortunate and
                         3     disappointing. Instructed by this Court not to engage in a tit-for-tat recitation, they chose to do
                         4     exactly that. Against a record finding that they coached witnesses, submitted dishonest
                         5     declarations, engaged in conduct that was “troubling and wrong,” ECF No. 157 at 1:27, and
                         6     described by this Court as “redolent of obfuscation,” ECF No 167 at 167 at 3:13, Respondents
                         7     insist they did no wrong. Respondents entirely miss the point of Experian’s Motion: contrary to
                         8     their legal and ethical obligations to be honest with opposing counsel and the Court, they went to
                         9     extreme lengths to hide the truth of Haines & Krieger, LLC’s relationship with Plaintiff in this
                      10       case. This obfuscation has been costly. It has forced this Court to address meritless objections,
                      11       forced Judge Koppe to devote two days to an evidentiary hearing simply to get straight answers,
                      12       and, unsurprisingly, caused Experian to incur significant additional costs simply to obtain rightful
                      13       discovery.
                      14              The Court has ample authority to sanction this grave misconduct. Put simply, Respondents
                      15       should have known better. They are each experienced attorneys, some of whom had the benefit of
                      16       clerking for this Court. Respondents offer no explanation for their bad-faith conduct. While graver,
                      17       punitive sanctions are almost certainly warranted, Experian seeks only to recover the additional
                      18       reasonable cost caused by the issues raised in its Motion.
                      19              Mindful of the Court’s request not to engage in a tit-for-tat exchange, Experian trusts that
                      20       the Court is well-familiar with the misconduct and will limit its Reply to addressing the substance
                      21       of the Response.
                      22                                                 ARGUMENT
                      23              There is no question that the Court has authority to issue sanctions here. Rule 30(d)(2)
                      24       plainly authorizes sanctions against any person who “impedes, delays, or frustrates the fair
                      25       examination of the deponent.” It is well-established that improper objections or “objections that
                      26       result in an incomplete answer or in the witness's adoption of counsel's statement” are sanctionable.
                      27       See Luangisa v. Interface Operations, No. 2:11-CV-00951-RCJ, 2011 WL 6029880, at *11 (D.
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          1 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 3 of 7




                         1     Nev. Dec. 5, 2011). Likewise, 28 U.S.C. § 1927, authorizes the court to impose sanctions when an
                         2     attorney has “recklessly or intentionally misled the court” or when “the attorneys recklessly raised
                         3     a frivolous argument.” In re Girardi, 611 F.3d 1027, 1061 (9th Cir. 2010)(citations omitted). Were
                         4     these sources not enough, the Court has inherent authority to sanction attorneys practicing before
                         5     it “for conduct which abuses the judicial process” including requiring “a party that has acted in
                         6     bad faith to reimburse legal fees and costs incurred by the other side.” Goodyear Tire & Rubber
                         7     Co. v. Haeger, 137 S. Ct. 1178, 1186, (2017)(quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44–
                         8     45(1991)).
                         9            First, Respondents take issue with the fact that Experian has not, in their view, adequately
                      10       “quantified” the amount of sanctions it seeks. ECF No. 226 at 1. This cart-before-horse response
                      11       ignores the fact that the Court has not yet determined that Experian is entitled to any monetary
                      12       sanction, let alone detailed the specific events at issue so that Experian can submit an appropriate
                      13       motion for attorney’s fees that includes invoices, declarations, and analysis of a lodestar
                      14       calculation, and the like. See, e.g., L.R. 54-14; It also ignores the fact that, should the Court’s
                      15       request that Experian “quantify” its sanctions request by submitting this information, Experian
                      16       could do so in short order. See ECF No. 222 at 9:25-28. Experian did not want to burden the Court
                      17       with details on time entries, invoices, and the like, for entries that the Court may decide are not
                      18       subject to sanctions.
                      19              Second, Respondents attempt to defend their conduct, before, during, and after, the
                      20       November 1, 2018 deposition of Laura Ferranti, Haines & Krieger, LLC’s designee by
                      21       mischaracterizing Experian’s claim. See ECF No. 226 at 8-11 (“Experian wants to be paid for the
                      22       Ferranti Deposition on the false premise that the Responding Parties should have prepared Ferranti
                      23       to testify in response to questions well outside the scope of its amended deposition subpoena.”).
                      24       Experian does not seek sanctions because Ms. Ferranti was not adequately prepared to testify on
                      25       the noticed topics. Rather, as the Court knows, the sanctionable conduct was Miles Clark’s
                      26       repeated coaching of Ms. Ferranti through the use of call-and-response objections and the blatant
                      27       perjury that resulted. See, e.g., ECF No. 190 at 7:7-17 (detailing the hundreds of objections and
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 4 of 7




                         1     rote responses); ECF No. 130 at 12:18-27 (detailing contradictory statements subsequently made
                         2     by Ms. Ferranti.). It was this conduct that Judge Koppe called “troubling and wrong” and that this
                         3     Court called “redolent of obfuscation.” Inexplicably, Respondents laud this conduct, claiming
                         4     “Clark’s advocacy was zealous.” Encouraging dishonest testimony and obstructing fair discovery
                         5     is not zealous advocacy. Rather, as this Court has already found “attorney and deponent
                         6     misconduct is rife in the transcript.” ECF No. 167 at 3:9-12.
                         7            Third, Respondents’ attempt to re-litigate Haines and Krieger, LLC’s (“H&K”) status as a
                         8     credit repair organization in order to cast aspersions on Experian’s attempts to obtain relevant
                         9     discovery is an obvious attempt to distract the Court. See ECF No. 226 at 7-16.1 Judge Koppe has
                      10       repeatedly explained that this argument is meritless:
                      11              The Court has heard several variations of this argument from Haines & Krieger and
                      12              has already rejected it. The entire premise of Haines & Krieger’s argument is faulty.
                                      Haines & Krieger cannot stonewall discovery into whether it acted as a credit repair
                      13              organization by denying that it acted as a credit repair organization. Discovery is
                                      the very process by which Experian can gather evidence to test that denial.
                      14
                                      ECF No. 180 at 9:16-10:3.
                      15
                                      Whether the now-defunct H&K is a credit repair organization is not the point of Experian’s
                      16
                               Motion. Instead, the point is that this issue and the discovery related to it was plainly relevant to
                      17
                               Experian’s defense in this case and should have been litigated on the merits. It should not have
                      18
                               resulted in the tortured proceedings caused by Respondents repeated obfuscation, baseless
                      19
                               objections, and frivolous filings.
                      20
                                      Finally, Respondents’ complaint that Experian has failed to demonstrate but-for causation
                      21

                      22
                                      1
                                        It is now clear that H&K was operating a credit repair organization qua law firm in which
                      23       consumers who H&K authored dispute letters for, would file follow-on suits with the “primary
                               purpose of . . . remov[ing] inaccurate, incomplete and or incorrect derogatory credit information
                      24       from [the consumer’s] credit report.” ECF No. 222-3 (quoting the agreement between Plaintiff and
                               H&K)(under seal, however, H&K has since permitted the unsealing of the Cardinali Retainer, ECF
                      25       No. 225). In turn, the consumer acknowledged that H&K “would not accept representation of [the
                               consumer] absent [H&K]’s ability to negotiate a settlement award that includes the payment of
                      26       attorney’s fees and cost.” Id. This plainly establishes that H&K “provide[d] . . . service, in return
                               for the payment of money or other valuable consideration, for the express or implied purpose of
                      27       improving any consumer’s credit record, credit history, or credit rating . . . .” 15 U.S.C. §
                               1679(a)(3)(defining credit repair organization).
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          3 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 5 of 7




                         1     is belied by Experian’s Motion and the record. See ECF No. 222 at 20:22-23. It is true the
                         2     compensatory sanctions Experian seeks is limited to compensating it for the time and costs
                         3     Experian incurred that were caused by the sanctionable conduct. See Goodyear, 137 S. Ct. at 1187.
                         4     But, as Experian explained, it has incurred significant costs in the delays caused solely by the
                         5     sanctionable misconduct. Once Judge Koppe denied H&K’s motion to quash, it was clear that the
                         6     discovery Experian was seeking was relevant to the claims in this case. By engaging in the
                         7     misconduct at the November 1, 2019 deposition, filing declarations that contradicted sworn
                         8     testimony, and filing meritless objections and motions, Respondents, forced Experian to re-depose
                         9     another designee and forced Magistrate Koppe to conduct a two-day evidentiary hearing simply to
                      10       get honest answers and avoid further misconduct. See ECF No. 180 at 5-6 (explaining the
                      11       justification for holding the evidentiary hearing by reference to Ms. Ferranti’s “evasive and
                      12       ridiculous answers” and contradictory declarations and concluding “Experian’s skepticism was
                      13       well founded and the record supported holding an evidentiary hearing at which it could test the
                      14       factual basis for Haines & Krieger’s positions in opposing discovery.”). All of this waste could
                      15       have been avoided by reasonable and ethical behavior by Respondents.
                      16                                  **********************************
                      17              The unfortunate path the issues presented in Experian’s Renewed Motion for Sanctions has
                      18       taken seems to have been determined by Respondents once Experian served subpoenas on H&K.
                      19       Rather than meet-and-confer in good faith in an effort to narrow the discovery burdens on H&K,
                      20       Respondents insisted on total-war, resulting in a failed motion to quash and overruled objections.
                      21       Having lost once, rather than providing honest and fulsome testimony, Respondents chose to
                      22       present a witness coached to parrot the party-line and give ridiculous and evasive answers
                      23       otherwise. Once that conduct had been roundly condemned by the Court, rather than reconsidering
                      24       their approach, Respondents dug-deeper, offering dishonest declarations in an effort to mislead the
                      25       Judge Koppe, forcing her to require in-person testimony to get the truth. In short, for reasons
                      26       known only to the Respondents, they chose to engage in a scorched-earth campaign designed to
                      27       extract a pound of flesh from Experian because it had the temerity to seek facts relevant to its
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         4 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 6 of 7




                         1     defenses in a putative nationwide class action. Respondents strayed far beyond the bounds of
                         2     reasonable behavior, ethical conduct, and zealous advocacy, and into the realm of troubling,
                         3     wrong, and vexatious obfuscation. These calculated choices by Respondents have very real and
                         4     costly consequences.
                         5            The Court should grant Experian’s Motion, sanctioning Respondents, and awarding
                         6     Experian its costs for the November 1, 2018 deposition of Laura Ferranti, and the costs for
                         7     Experian’s Motion to Compel H&K’s compliance, including the evidentiary hearing held by Judge
                         8     Koppe. The exact amount of these compensatory sanctions should be decided once the Court
                         9     confirms that Experian is entitled to sanctions for these events and directs Experian to submit
                      10       evidence of the costs and fees incurred, as well as an analysis of the lodestar calculation used to
                      11       analyze these issues.
                      12              Dated this 30th day of April 2021.
                      13                                                         JONES DAY
                      14

                      15                                                         By: /s/ Jennifer L. Braster
                                                                                     Adam W. Wiers (pro hac vice)
                      16                                                             Christopher A. Hall (pro hac vice)
                                                                                     77 W. Wacker Ave.
                      17                                                             Chicago, IL 60601
                      18                                                              Jennifer L. Braster
                                                                                      Nevada Bar No. 9982
                      19                                                              Andrew J. Sharples
                                                                                      Nevada Bar No. 12866
                      20                                                              NAYLOR & BRASTER
                                                                                      1050 Indigo Drive, Suite 200
                      21                                                              Las Vegas, NV 89145
                      22                                                         Attorneys for Defendant Experian Information
                                                                                 Solutions, Inc.
                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         5 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 227 Filed 04/30/21 Page 7 of 7




                         1                                     CERTIFICATE OF SERVICE
                         2            Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
                         3     NAYLOR & BRASTER and that on this 30th day of April 2021, I caused the document
                         4     EXPERIAN INFORMATION SOLUTIONS, INC.’S REPLY IN SUPPORT OF ITS
                         5     RENEWED MOTION FOR SANCTIONS to be served through the Court’s CM/ECF system to
                         6     those persons designated by the parties.
                         7

                         8
                                                                           /s/ Jennifer L. Braster
                         9                                                 An Employee of NAYLOR & BRASTER
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                        6 of 6
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
